DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 are pending.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on5 January 2021 is being considered by the examiner.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-5, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US 2006/0098657 A1) in view of Hwang et al. (US 2005/0198375 A1).
	Regarding claims 1, 5, 7 and 11, Vasseur et al. discloses a Path Computation Element (PCE) as a central controller in a network and a method for using computation (PCE) as a central controller in a network, the method comprising:
	receiving, by the PCE, a path computation request from a path computation client (PCC), the path computation request requesting computation for a path from a head end node to a tail end node (PCC Generate Path Computation Request, 710; PCE Receive path computation request, 720);
([0010]: “Establishing of an MPLS TE LSP from a head-end LSR (or a PCE) to a tail-end LSR involves computation of a path through a network of LSRs.”);	

    PNG
    media_image1.png
    879
    658
    media_image1.png
    Greyscale

	allocating, by the PCE, a first node segment identity (ID) for a first node of the plurality nodes (PCE Reply to PCC with Computed Path and Path Key Object, 745), see figure 5, segment identity (Path Key) and computed path segment);	passing, by the PCE, the first node segment ID to the head end node (PCC Receive Reply from PCE with segment ID (key object), 750).
	([0019]: “a computed path segment table stored at one or more PCEs within the domains of the network.  The path segment table includes a plurality of entries, each of which contains a computed a path field and associated path-key field.  In response to the path computation request, the PCE computes segment and generated key are then cached in the computed path segment and path-key fields, respectively, of an entry in the table.  Thereafter, the PCE returns a path computation response, including the path key and the computed path containing compressed path descriptions of the computed path segment, to the PCC.”)
	Vasseur et al. wherein the first node segment ID is allocated from a global label pool.
	Hwang et al. in the same field of invention, teaches ([0053]: “when the label allocation is requested from client label managers generated by the MPLS client daemons installed on each subscriber line card, forwards labels stored in its own global label pool 12 in page units.”

    PNG
    media_image2.png
    436
    708
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    785
    537
    media_image3.png
    Greyscale



	Regarding claims 4, 10, Hwang et al. disclose wherein the global label range is negotiated.  ([0101]: “When the label page request message received from the MPLS client daemon 20 is not acceptable, the server label manager 11 generates an error message (S23).  However, when the label page request message received from the MPLS client daemon 20 is acceptable, the server label manager 11 accesses its own global label pool 12 and determines whether or not there is an unused label page resource to be allocated to the MPLS client daemon 20 (S24).”
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claim1-8, 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,813,333 B2. Although the claims at issue are not identical, they are not patentably distinct from each other claims 1-8, 37-40 of the application encompass the claimed invention in US 9,813,333 B2.

   Application claim 1:
    A method for using a path computation element (PCE) as a central controller in a network, the method comprising:
    receiving, by the PCE, a path computation request from a path computation client (PCC), the path computation request requesting computation for a path from a head end node to a tail end node;
    computing, by the PCE, the path from the head end node to the tail end node in response to the path computation request, wherein the calculated path comprises a plurality of nodes;
    allocating, by the PCE, a first node segment identity (ID) for a first node of the plurality nodes, wherein the first node segment ID is associated with a global label range; and
    sending, by the PCE, the first node segment ID to the head end node.

US 9,813,333 B2- claim 1:
    A method for using a path computation element (PCE) as a central controller in a network comprising:
    receiving, by the PCE, a pathway request from a path computation client (PCC);
    


   calculating, by the PCE, a pathway in response to the request from the PCC, wherein the calculated pathway comprises a plurality of nodes;
    allocating node segment IDs for the plurality of nodes from a global label pool; and 

    distributing the node segment IDs and adjacency segment IDs to each node of the plurality of nodes directly to set up a l
    


8.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US 10,855,582 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of the application encompass the claimed invention in US 10,855,582 B2.

Application claim 1:
    A method for using a path computation element (PCE) as a central controller in a network, the method comprising:
    receiving, by the PCE, a path computation request from a path computation client (PCC), the path computation request requesting computation for a path from a head end node to a tail end node;
    computing, by the PCE, the path from the head end node to the tail end node in response to the path computation request, wherein the calculated path comprises a plurality of nodes;
    allocating, by the PCE, a first node segment identity (ID) for a first node of the plurality nodes, wherein the first node segment ID is associated with a global label range; and
    sending, by the PCE, the first node segment ID to the head end node.

US 10,855,582 claim 1:
    A method for using a path computation element (PCE) as a central controller in a network, the method comprising:
    receiving, by the PCE, a path computation request from a path computation client (PCC), the path computation request requesting computation for a path from a head end node to a tail end node;
    computing, by the PCE, the path from the head end node to the tail end node in response to the path computation request, wherein the calculated path comprises a plurality of nodes;
    allocating, by the PCE, a first node segment identity (ID) for a first node of the plurality of nodes, wherein the first node segment ID is allocated from a global label pool;...
    passing, by the PCE, the first node segment ID to the head node...”



10.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US 9,450,864 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the application encompass the claimed invention in US 9,450,864 B2.
Allowable Subject Matter
11.	Claims 2-3, 6, 8-9 and 12 would be allowable (1) if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and (2) A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) being used to overcome the rejection based on nonstatutory double patenting in this office action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412

/BRENDA H PHAM/Primary Examiner, Art Unit 2412